United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   July 8, 2002


                                       Before

                  Hon. WILLIAM J. BAUER, Circuit Judge

                  Hon. RICHARD A. POSNER, Circuit Judge

                  Hon. KENNETH F. RIPPLE, Circuit Judge


VALERIE BENNETT,                                ]   Appeal from the United
        Plaintiff-Appellant,                    ]   States District Court for
                                                ]   the Northern District of
No. 01-1939                       v.            ]   Illinois, Eastern Division.
                                                ]
MARY ROBERTS, MARSHAL ASPINALL,                 ]   No. 96 C 6917
TIMOTHY COSTELLO, et al.,                       ]
        Defendants-Appellees.                   ]   John W. Darrah,
                                                ]        Judge.




     The opinion of this Court issued on July 2, 2002, is corrected as follows:

           The date after “ARGUED” should be “NOVEMBER 5, 2001".